Dear Mr. Warino: the classified service of Jefferson Parish.
You advise this office that you currently serve as elected councilman for the City of Westwego. You ask if you may also hold the "full time classified position as Property Maintenance/Zoning Inspector" with Jefferson Parish.
Jefferson Parish employees are subject to a system of classified service. Article II of the Jefferson Parish Home Rule Charter provides, at Section 23-21:
  There is hereby established a system of civil service or classified service for all offices, positions of trust or employment in the parish service, except those specifically exempted or excluded under the provisions of Section 4.03(A) of the Charter, Article X, Section 2 and Section 15 of the Constitution of the State of Louisiana of 1974.
By Ordinance No. 4074, the Jefferson Parish Council adopted the Jefferson Parish Department of Personnel Rules, which contains the following limitation, expressed in Rule XV, Section 1, Subpart 1.6:
  No person elected to public office shall, while serving in such elective office, be appointed to or hold any position in the classified service of the Parish.
It is the opinion of this office that the personnel rules governing Jefferson Parish would prohibit you from holding any employment falling within the classified service of Jefferson Parish during your term as elected councilman.
Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  ATTORNEY GENERAL.
  BY: _________________
  KERRY L.KILPATRICK
  ASSISTANT ATTORNEY GENERAL
  KLK:arg